PER CURIAM.
Affirmed.
Plaintiff, acting without counsel, filed a complaint *72denominated a suit in equity for specific performance. The trial court properly treated the case as an action at law and entered a judgment for defendants.
Plaintiff alleged that he sold a small parcel of land to defendants on an installment contract and that defendants committed a waste by removing some boards from a shed on the property. He also alleged that defendants had made several late payments and had made other monthly payments to plaintiff’s mortgagee. At the trial plaintiff withdrew any complaint about late payments or payments made by defendants directly to plaintiff’s mortgagee.
The trial court found that defendants had not committed waste by the removal of some boards from a shed used to feed hogs. It is sufficient to state that there was substantial evidence to support the findings of the trial court.
Plaintiff’s main complaint is that the trial court did not treat plaintiff fairly during the course of the trial. Plaintiff requests that the case be remanded “with instructions as to how the trial should be conducted if plaintiff again chooses to represent himself.” We have examined the record and find that plaintiff’s criticism of the trial court is completely unfounded and that the trial was conducted with eminent fairness to both parties. It is not the fault of the trial court that the plaintiff, who apparently was not indigent, decided to try his case without counsel. It is always difficult for a trial judge under such circumstances to advise the party of the rules of evidence and procedure without actually trying the case for him. Our examination of the record shows that plaintiff has no cause for complaint.
Affirmed.